Citation Nr: 1530632	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for right shoulder arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

3.  Entitlement to service connection for left shoulder arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

4.  Entitlement to service connection for neck/cervical spine arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

5.  Entitlement to service connection for right hip arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability, or as secondary to service-connected disability.

6.  Entitlement to service connection for left hip arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability, or as secondary to service-connected disability.

7.  Entitlement to service connection for right hand arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

8.  Entitlement to service connection for left hand arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

9.  Entitlement to service connection for right foot arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

10.  Entitlement to service connection for left foot arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

11.  Entitlement to service connection for right knee arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

12.  Entitlement to service connection for left knee arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to February 1991, with additional unverified service in the Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the electronic claims file, the Board believes that additional development on the claims for service connection is warranted.

During the Board hearing, the Veteran testified that he served with the Naval Reserves as a member of NMCB Unit 17 for the period from 1996 to 2002.  He reported that he served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDTURA) during this reserve service.  The Veteran also indicated that he was diagnosed with arthritis in 1998, during his reserve service.

Service personnel and treatment records from this period of reserve service have not been obtained. VA regulations provide that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014). Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty. Id. 

Given the foregoing, the Veteran's Naval Reserve service should be verified and any outstanding treatment and personnel records from that period should be obtained.
  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to verify the Veteran's service in the Naval Reserves from approximately 1996 to 2002 and any additional periods of ACDUTRA, INACTRUTRA or active duty and to obtain any service treatment or personnel records for this period of service by contacting the appropriate records repository, to include the RMC, NPRC, the Veteran's reserve unit, and the Navy's Electronic Military Personnel Records System. All efforts in this regard should be documented in the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence. 

3.  The AOJ should undertake any additional development deemed warranted, to include consideration of whether examination is warranted based upon any additional evidence received.

4.  Then, the AOJ should readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the AOJ should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




